IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 358A12

                               FILED 13 JUNE 2013

STATE OF NORTH CAROLINA

             v.

BRYANT LAMONT BOYD



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel

of the Court of Appeals, ___ N.C. App. ___, 730 S.E.2d 193 (2012), on remand from

this Court, ___ N.C. ___, ___ S.E.2d ___ (2012), vacating defendant’s conviction for

second-degree kidnapping that resulted in part in a judgment entered on 14 April

2010 by Judge Abraham Penn Jones in Superior Court, Orange County, and

ordering a new trial on the charge of second-degree kidnapping.       Heard in the

Supreme Court on 11 March 2013.


      Roy Cooper, Attorney General, by Robert C. Montgomery, Special Deputy
      Attorney General, for the State-appellant.

      Staples S. Hughes, Appellate Defender, by Andrew DeSimone, Assistant
      Appellate Defender, for defendant-appellee.


      PER CURIAM.


      The decision of the Court of Appeals is reversed for the reasons stated in the

dissenting opinion, and this case is remanded to the Court of Appeals for

consideration of the remaining issues.
                   STATE V. BOYD

                  Opinion of the Court



REVERSED AND REMANDED.




                          -2-